                                UNITED STATES DlSTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Charles Malcolm Spivey Jr.                                             Docket No. 7:17-CR-29-lH

                               Petition for Action on Supervised Release

COMES NOW David W. Leake, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Charles Malcolm Spivey Jr. , who, upon an earlier plea of guilty
to Failure to Register as Required by the Sex Offender Registration and Notification Act
18 U.S.C. § 2250(a), 18 U.S.C. § 2250(a)(3), was sentenced by the Honorable Malcolm J. Howard, Senior
U.S. District Judge, on February 6, 2018, to the custody of the Bureau of Prisons for a term of 10 months.
It was further ordered that upon release from imprisonment the defendant be placed on supervised release
for a period of 60 months.

    Charles Malcolm Spivey Jr. was released from custody on December 4, 2018, at which time the term
of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant completed a Sex Offender Clinical Assessment and no sex offender specific treatment was
recommended. However, it was recommended that he be referred for individual mental health treatment to
help him devel op structured problem-solving skills. As such, a condition providing for mental health         r ,./
treatment is recommended . The defendant signed a Waiver of Hearing agreeing to the proposed                  1

modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows :

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation /
       office.

Except as herein modified , the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Robert L. Thornton                                Isl David W. Leake
Robert L. Thornton                                    David W. Leake
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      414 Chestnut Street, Suite l 02
                                                      Wilmington, NC 28401-3958
                                                      Phone: 910-679-2045
                                                      Executed On: January 17, 2019
Charles Malcolm Spivey Jr.
Docket No. 7:17-CR-29-lH
Petition For Action
Page 2


                                      ORDER OF THE COURT

Co nsidered and ordered this  2-2 ~day       of   ~..,,,.~   , 20 19, and ordered filed and
                     ords in the above case.


                 ar
Seni or U.S. District Judge
